DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Candice Hus on 03/11/2022. The amendments provides consistency among claim terms,
including full antecedent basis and consistency with the disclosure, and clarifies the invention
subject matter.


 Claim 1 (Currently Amended): A medical system comprising:
an instrument;
an electromagnetic position acquisition apparatus for the instrument configured to acquire
a position of the instrument in relation to a reference coordinate system;
a computer configured to generate an image of a body part from currently recorded or stored data representing the body part, wherein the image reproduces a view of the body part together with a representation of the position of the instrument such that an observer can determine the position of the instrument in the body part from the image of the body part; and
a user interface device selectable from a plurality of different user interface devices as being the user interface device of the medical system,
wherein the user interface device is wirelessly connected to the computer and comprises a closed display on which one or more control elements are displayed, and on which the view of the body part and the representation of the position of the instrument are displayed during operation, wherein the user interface device is configured to accept user inputs via the displayed one or more control elements and to transmit control signals to the computer as a function of the 
wherein basic settings relating to representation manners for any one of the plurality of different user interface devices are stored either on one or more of the plurality of different user interface devices or on the computer, and wherein the basic settings are selected by one or more users of the medical system, and
basic settings relating to representation manners at least one of the one or more users are same across the plurality of different user interface devices independently of a specific operating system of any one of the plurality of different image user interface devices, and
wherein the instrument is one of a plurality of instruments that are connected to the user interface device, wherein the electromagnetic position acquisition apparatus is further configured to switch between acquisition of 

Claim 2 (Currently Amended): The medical system of claim 1, wherein the computer is further configured to display in the 

Claim 3 (Currently Amended): The medical system of claim 1, wherein the user interface device is configured to display the
Claim 4 (Currently Amended): The medical system of claim 1, wherein the computer is further configured to access different data representing the body part and to generate an image that is based on selected data from the accessed different data representing the the accessed different data representing the one or more control elements is actuated, and wherein the control signal causes the computer to generate the image on the basis of the from the accessed different data representing the body part of a patient.
Claim 5 (Currently Amended): The medical system of claim 1, wherein the computer is further configured to store a currently displayed image in such a way that it can be recalled at a later time, wherein the user interface device comprises a of the one or more control elements and generates a control signal when the the currently displayed image when the control element is actuated.
Claim 6 (Currently Amended): The medical system of claim 1, wherein the computer is configured to store an image sequence, wherein the user interface device comprises a of the one or more control elements and generates a control signal when the 

Claim 7 (Currently Amended): The medical system of claim 6, wherein the user interface device is configured to modify a display of the 
Claim 8 (Currently Amended): The medical system of claim 6, wherein the user interface device is configured to generate a second control signal following a second actuation of the the image sequence.

Claim 9 (Currently Amended): The medical system of claim 7, wherein the user  interface device is configured to revert the display of the 
Claim 10 (Currently Amended): The medical system of claim 1, wherein the user interface device is configured to indicate to the one or more users landmarks on multiple representations of the the body part, such that 
Claim 22 (Currently Amended): The medical system of claim 1, wherein the user interface device is configured to modify a display of a of the one or more control elements  to represent a respective instrument of the plurality of instruments is currently in use by one of the one or more users.
Claim 23 (Currently Amended): The medical system of claim 1, wherein the user interface device is further configured to receive input from one of the one or more users that marks or traces elements onto the the body part.

Claim 24 (Previously Presented): The medical system of claim 23, wherein the input is
used to generate corresponding position data for the the body part.
Claim 25 (Previously Presented): The medical system of claim 23, wherein the input is used to generate landmarks on multiple representations of thethe body part, wherein the landmarks are aligned across the multiple representations.
Claim 26 (Currently Amended): The medical system of claim 1, wherein the user interface device is further configured to focus attention on a plurality of image points or positions in a two-dimensional plane or a three-dimensional space, and wherein the plurality of image points or positions are stored on either the user interface device or the instrument, wherein the stored plurality of image points or positions are connected together to form a polygonal train defining a tissue shape or cavity in the 

Claim 27 (Previously Presented): The medical system of claim 1, wherein the instrument is configured to continuously track position and alignment to generate a continuously recorded
template defining a tissue shape or cavity in the 



REASONS FOR ALLOWANCE
Claims 1-10, 18, 19 and 21-27 are allowed over prior arts of record.
The previous claim interpretation under 35 USC 112 (f) for claim elements “a position acquisition apparatus”, “a data processing and image generating apparatus”, and “a data processing and image generating apparatus” has been withdrawn in view of Applicant’s amendment to claim 1, and all dependent claims thereof. 
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Specifically, the substance of Applicant’s arguments/remarks filed on 08/30/2021 are persuasive, as such the reason for allowance are in probability evident from the record.  Furthermore, none of the prior arts in record or combination thereof teach or fairly suggest the independent claim 1 is individually when all the limitations are taken as a whole.
Regarding claim 1, in view of Applicant’s arguments filed on 08/30/2021 with regards to prior arts McKenna and upon further consideration of the closest prior arts in record (Haider, Falco and McKenna), the examiner notes that McKenna does not explicitly state wherein the representation manners and basic settings for one of the one or more users are same across the different user interface devices independently of a specific operating system of any one of the plurality of different user interface devices.  
Therefore,  none of the prior arts in record or combination thereof teaches or fairly suggests a medical system comprising  basic settings relating to representation manners for any one of the user interface devices are stored either on one or more of the plurality of user interface devices or on the computer and wherein the basic settings are selected by one or more users of the medical system, and wherein basic settings relating to representation manners for at least one of the one or more users are same across the different user interface devices independently of a specific operating system of any one of the plurality of different user interface devices; wherein the instrument is one of a plurality of instruments that are connected to the user interface device, wherein the position acquisition apparatus is further configured to switch between acquisition of a position of any one of the plurality of instruments that are connected to the user interface device, and wherein the user interface device is configured to switch between displaying a representation of any one of the plurality of instruments that are connected to the user interface device, in combination with the other features in claim 1.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793